 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDTeamsters&Truck Drivers LocalNo. 631,Interna-tional Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America(AssociatedFreight Lines)and Billy F.Stephens and Cecil W.Hardin.Cases 31-CB-1417 and 31-CB-1419September 26, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn May 13, 1974, Administrative Law Judge LouisS. Penfield issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in the light of the exceptions andbrief and has decided to affirm the AdministrativeLaw Judge's rulings, findings, and conclusions' andto adopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modified,and hereby orders that Respondent, Teamsters &Truck Drivers Local No. 631, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Las Vegas, Nevada, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, as modifiedbelow:1.Insert the following as paragraph 2(c) and relet-ter the existing paragraph 2(c) and succeeding para-graphs accordingly:"(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all "out of work" lists and referral records and anyother documents or records showing job referrals andthe basis for such referrals, and all other records nec-essary to analyze the amount of backpay due and theright to referral to jobs under the terms of this Order."1 In itsexceptions, Respondent raises various issues with respect to thedates its liability for backpay shouldterminate. In our opinion,these issuescan best be resolved at the compliance stage of these proceedings.DECISIONSTATEMENT OF THE CASELouis S. PENFIELD, Administrative Law Judge: Thesecaseswere heard before me in Las Vegas, Nevada, onMarch 19, 1974. The consolidated complaint was based oncharges filed by Billy F. Stephens on December 3, 1973, andby Cecil W. Hardin, on December 6, 1973. The consolidatedcomplaint which issued on February 7, 1974, alleges viola-tions of Section 8(b)(2) and (1)(A) of the Act by Teamsters& Truck Drivers Local No. 631, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Respondent.All parties were given full opportunity to participate inthe hearing, and after the close thereof, the Respondent andtheGeneral Counsel each filed a memorandum brief insupport of its respective position.Upon the entire record in this consolidated proceeding,and upon my observation of the witnesses and their de-meanor, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent currently has collective-bargaining agree-ments with various employers in the southern Nevada areawho are engaged in the construction and freight industries.One of such contracts covers Associated Freight Lines,herein called Associated, which annually transports goodsvalued in excess of $50,000 from points outside the State ofNevada to points within that state. Another such contractcovers Reynolds Electrical and Engineering Co., Inc., here-in called Reynolds which annually purchases and receivesgoods valuedin excessof $50,000 directly from points out-side the State of Nevada. A third contract is with AssociatedGeneral Contractors whose members are engaged in theconstruction industry in the State of Nevada, and such em-ployer members collectively purchase and receive goodsvalued in excess of $50,000 directly from outside the Stateof Nevada. Under the circumstances, I find employers withwhom Respondent has collective-bargaining agreements tobe engaged in businesses which affect commerce within themeaning of the Act, and assertion of jurisdiction over Re-spondent to be appropriate.II.THE LABORORGANIZATION INVOLVEDRespondent is a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESIt is established that at all times material Respondent'srelevant collective-bargainingagreementsprovided that theemployers should "hire" all employees by using anexclusivejob-referral system maintained by Respondent.It is allegedthat such system has functioned in a discriminatory mannerwith preference in referral given to union members, and that213 NLRB No. 91 TEAMSTERS&TRUCK DRIVERSLOCAL NO.631601this resulted in specific acts of unlawful discriminationagainst both Billy F. Stephens and Cecil W. Hardin, theCharging Parties. Respondent does not deny that unionmembers received preference in referral at one time, or thatStephens and Hardin were discriminatedagainst asa resultthereof. It claims, however, that the discriminatory practicehas been changed to a lawful one, and it disputes the back-pay periods which the General Counselclaims areappropri-ate for the past discrimination against Stephens and Hardin.The facts as developed at the hearing are substantiallyundisputed and disclose the following:(1)At least during the period between June 1973 andJanuary 1974, it was Respondent's practice to maintain out-of-work lists for union members. One covered constructionindustry drivers, and the other covered other types of driv-ers.Theselistswere kept in the form of cards upon whichappeared an individual's qualifications,as wellas notationsrelating to his job referrals. Dispatch took place in the orderin which the cards had been received. If an individual wereavailable in the hall when called, he would besent out. Insome instanceswhen no one in the hall was available, at-tempts would be made to reach individuals by telephone. Itstands undisputed, however, that these out-of-worklists in-cluded only union members. Nonmembers could, if theychose, sign a separate out-of-work list from which theywould be dispatched only after it appeared that no unionmembers were available for a job.(2)The Charging Party, Billy F. Stephens, at some pointhad paid initial fees to Respondent as the first step towardbecoming a union member. This had resulted in his beingissued a card and placed on the out-of-work list for theconstruction industry. In late August 1973, Stephens at-tempted to pay up the balance of the fees which he owedRespondent. He was told, however, that his payment waslate, that the sum earlier paid was now forfeited, and thathe no longer had membershipstatus.Normal practicewould have resulted in Stephens' card being pulled from themembers' out-of-work list at that time. For some reason,however, it was not, and on September 5 when the dispatch-er received a request for a driver on a Reynolds constructionjob, Stephens was called on the telephone. However, whenStephens came to the hall to obtain a disptach slip, thedispatcher inquired as to his union-dues status. When uponinquiry it developed that Stephens' former union status hadbeen forfeited, the dispatcher refused to send him to theReynolds job since there were union members on the out-of-work list available. Although earlier Stephens had signed onthe nonmember out-of-work list, after this he made no fur-ther attempt to re-register. For some reason, however, Ste-phens' card was not immediately pulled from the members'list,and on or about September 17, Stephens was againtelephoned by the dispatcher but he was not reached direct-ly. Immediately following this, Stephens' card was pulledfrom the out-of-work list altogether. On or about January22, 1974, however, Respondent, apparently in an attempt tobring about some change in its discriminatory dispatchingpractices, reinstated Stephens' card to what had formerlybeen an exclusive union member out-of-work list. Thereaf-ter the dispatcher called Stephens several times by tele-phone regarding jobs, but it does not appear that he reachedStephens. Nor is it shown that at any time following thisdate Stephens was told that with regard to jobs in the futurehis membership status wasno longer an issue.(3)Cecil W. Hardin was not a member of the Union. Onor about August 17 or 18 the terminalmanager forAssociat-ed called the dispatcher and asked that Hardin be referredto a job at Associated. When Hardin went to the union hall,he was told by the dispatcher that since he was not a mem-ber, he could not be sent out. A union member thereupondispatched to the Associated job is still in the employ ofAssociated. Subsequently Hardin did obtain employmentwith Associated for a short period in mid-November. Whileworking at that time he was told by Evan Tanner,Respondent's president, that he must be a unionmember ifhe was to continue working for Associated. This appears tohave had no effect on the particular short-term job on whichHardin had been working. On December 4, however, Asso-ciated once again requested that Hardin be dispatched. Thedispatcher, however, again refused dispatch because Hardinwas not a union member. The dispatcheragain explained toHardin that he could only be dispatchedwhen all memberswere working. On January 7, 1974, counsel for Respondentnotified Hardin by telegram that Respondent had "no ob-jection to [his] being employed by Associated FreightLines." On thesame date,counsel alsosent a telegram toAssociated advising it that Respondent had no objection toits employing Hardin.Discussionand ConclusionsThe foregoing establishes without dispute that in operat-ing its exclusive hiring hall, Respondent for a time wasfollowing a referral practice whereby union members wereaccorded preference in dispatch. That maintaining such apractice causes unlawful discrimination in employment is sowell established that it merits no further discussion. In Janu-ary 1974, Respondent appears to have undertaken someeffort to change such proscribed practiceat least insofar asStephens and Hardin were concerned. This is evidenced bythe telegramstoHardin and Associated, and by the rein-statementof Stephens' card in the construction industryout-of-work list. It has not been shown, however, that theearlier unlawful discriminatory practices presumably fol-lowed in job referrals generally were abandoned altogether,or that any appropriate notice to that effectwas sent eitherto employers involved or to the drivers who might be affect-ed by such practices. Under the circumstances, I find thereto be continued maintenance of a hiring hall referral prac-tice which favors union members, that this leads to discrimi-natory job referrals, and is conduct violative of Section8(b)(2) of the Act. I further find thatmaintenance of suchpractice constitutes restraint and coercion within the mean-ing of Section 8(b)(1)(A) of the Act. Contrary to the claimof Respondent I further find that such unfair labor practicescan only be remedied by the issuance of an appropriatecease-and-desistorder, and by the posting of appropriatenotices.Stephens admittedly was not dispatched to the Reynoldsjob on September 5 because he was not a union member ingood standing.It isnot claimed that this came about as aresult of the application of a lawful union-security contract.On the contrary, clearly it resulted from an application of 602DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent's unlawful union-referral practices. On Sep-tember 5 Respondent served notice on Stephens that hence-forth he would not be dispatched until all union membershad been sent out unless he found means to reinstate hisown union membership. Although Stephens' card was mis-takenly left on the union out-of-work list until September17, any later call for a job presumably would have ended asthe September 5 call had when Stephens sought a dispatchslip.Respondent's claim that Stephens' backpay should becut off on September 5 because he failed to re-register onthe nonmembers' out-of-work list must be rejected. Ste-phens can scarcely be penalized for not usinga nonmemberout-of-work listwhich existed solely to implementRespondent's discriminatory referral practices. The appar-ent reinstatementof Stephens' card on January 22, 1974, tothe membership out-of-work list signifies some effort byRespondent to remedy past discriminatory referral practic-esat least insofar asStephens was concerned.WhileRespondent's records show that Stephens was called forjobs a fewtimesfollowing this date, Respondent did notreach him directly, and it does not appear that Stephens wasever told affirmatively that henceforth he would be dis-patched whether or not he was a member in good standing.In view of Stephens' September 5 experience regarding adispatch slip to the Reynolds job, the mere unilateral returnof his card to the out-of-work list hardly seems adequate toestablish a cutoff. Under the circumstances I am convincedand find that Respondent's initial refusalto dispatch Ste-phens was violative of Section 8(b)(2), that the remedyshould not only include reinstatement to a nondiscriminato-ry out-of-work list, but also that he should be made wholefor the period from the first unlawful refusal to dispatchuntil such time as Stephens has been affirmatively notifiedall future referrals will follow a nondiscriminatory patternunrelated to his membership in good standing in Respon-dent.Respondent refused to dispatch Hardin to a job at Asso-ciated on August 17 or 18. A union member was sent outto the same job and is still working at Associated. Admitted-ly this refusal came about because of Respondent's discrim-inatory referral practices. The statement of Tanner toHardin in mid-November and the subsequent refusal of thedispatcher to send him out to still another job at Associatedon December 4 confirm the fact that by that time Respon-dent was still following the same discriminatoryreferralpractices. Accordingly, I find such refusals to dispatch un-lawful within the meaning of Section 8(b)(2) of the Act.Respondent did, however, notify Hardin and Associated onJanuary 7, 1974, that any previous objections made to hisemployment were now lifted. While Respondent does notdispute its initial unlawful conduct regarding Hardin, itasserts thatany backpay liability for such conduct shouldbe cut off by January 7. However, the man sent out in placeof Hardin in August is still working for Associated. ThusRespondent's withdrawal of its initial unlawful objectionsto Hardin's employment does not insure him of a job evenafter January 7. Under the circumstances Respondentshould not be relieved of all further backpay liability afterJanuary 7, until suchtime asit is established that an equiva-lent job is available either at Associated or elsewhere forwhich Hardin qualifies.IV. THE REMEDYHaving found that Respondent has engaged in conductviolative of Section 8(b)(1)(A) and (2) of the Act, I shallrecommend that it cease and desist therefrom, and takecertain affirmative action designed to effectuate the policiesof the Act.Having found that Respondent's referral practices causeddiscrimination in the employment of Billy F. Stephens andCecilW. Hardin in a manner violative of Section 8(b)(1)(A)and (2) of the Act, I shall recommend that Respondentplace each on an out-of-work list established and main-tained without relation to membership or nonmembershipin Respondent, and that it make each employee whole forany loss of pay he may have suffered from the date of hisrespective refusal to dispatch until the date on which suchconduct has been obviated in the manner set forth in thepreceding section. The backpay obligation will include in-terest at the rate of 6 percent per annum, with loss of payand the interest to be computed in the manner prescribedby the Board in F.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962).Upon the basis of the foregoing findings of fact, and uponthe entire record in this proceeding, I make the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within themeaningof Section 2(5) of the Act.2.By maintaining an exclusive hiring hall practice bywhich union members were given preference in dispatch forjobs, Respondent engaged in conduct violative of Section8(b)(2) and (1)(A) of the Act.3.By refusing to dispatch Billy F. Stephens and Cecil W.Hardin to jobs at Reynolds and Associated, respectively,Respondent caused discrimination against eachin a mannerviolative of Section 8(b)(2) and (1)(A) of the Act.4.The aforesaid violations are unfair labor practices af-fecting commerce within the meaning of Section 2(6) and(7) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I herebyissue thefollowing recommended:ORDERIRespondent, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Maintaining and giving effect to any dispatchingpractice whereby union members are given preference overnonmembers in dispatching to jobs covered by collective-1 In the event no exceptions are filedas provided by Sec.102.46 of theRules and Regulationsof theNationalLaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, asprovidedin Sec.102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions,and order,and all objections thereto shall be deemedwaived for all purposes. TEAMSTERS & TRUCK DRIVERSLOCAL NO. 631bargaining agreements whereby Respondent is granted ex-clusive job-referral rights, except to the extent such may beauthorized by the provisions of Section 8(a)(3) of the Act.(b)Refusing to dispatch Billy F. Stephens and Cecil W.Hardin, or any other person, because of his membership ornonmembership in Respondent or, any other labor organi-zation, except to the extent such might be authorized bySection 8(a)(3) of the Act.(c) In any like or relatedmanner interferingwith, re-straining or coercing any employee in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which I find willeffectuate the policies of the Act:(a) Place the names of Billy F. Stephens and Cecil W.Hardin on appropriate out-of-work lists maintained in anondiscriminatorymanner unrelated to membership ornonmembership.(b)Make whole Billy F. Stephens and Cecil W. Hardinfor losses incurred resulting from Respondent's unlawfulconduct in the manner set forth above.(c)Post in conspicuous places, including places wherenotices to members are customarily posted, at its usualmembership meeting place, copies of the attached noticeand marked "Appendix." 2 Copies of said notice to be fur-nished by the Regional Director for Region 31, shall, afterbeing signed by a duly authorized representative of Respon-dent, be posted by it immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive daysthereafter. Reasonable steps shall be taken by Respondentto insure that said posted notices are not altered, defaced,or covered by any other material.(d) Send signed copies of the aforesaid notice to the Re-gional Director for Region 31 for posting by Associated orReynolds or other employers covered by collective-bargain-ing contracts granting exclusive job-referral rights, if they sochoose, in places where notices to their employees are cus-tomarily posted.(e)Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this order, what stepsRespondent has taken to comply herewith.2 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States Government603WE WILL NOT maintain or give effect to any dispatch-ing practice whereby union members are given prefer-ence over nonmembers in dispatching to jobs coveredby collective bargaining agreements whereby we aregranted exclusive job referral rights, except to the ex-tent that such may be authorized by the provisions ofSection 8(a)(3) of the National Labor Relations Act.WE WILL NOT refuse to dispatch Billy F. Stephens orCecil W. Hardin to any job for which he may be quali-fied because of his membership or nonmembership inthis or any other labor organization, and we will makeeach whole for any losses he may havesuffered as aresult of any discrimination against him which hascome about from our job referral practices.WE WILL NOT in any like or related manner, interferewith the rights of employees guaranteed by Section 7of the Act.DatedByTEAMSTERS & TRUCKDRIVERSLocAL No. 631, INTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Building, Room 12100,11000 Wilshire Blvd., Los Angeles, California 90024, Tele-phone 213-824-7351.